Citation Nr: 0921655	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-35 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right hand 
disability, including a disability of the index (trigger) 
finger and damaged nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active duty from April 1954 to October 1959.  
He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the Veteran's claims for service 
connection for bilateral hearing loss and a right hand 
disability characterized as two issues -service connection 
for trigger finger, right index and service connection for 
damaged nerves, right hand.  

In August 2008, the Board affirmed the RO's denial of service 
connection for bilateral hearing loss and remanded the 
Veteran's right hand claim, recharacterized as one issue, 
entitlement to service connection for a right hand 
disability, including a disability of the index (trigger) 
finger and damaged nerves, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  Upon completing that 
additional development, the RO continued its prior denial of 
the Veteran's right hand claim.


FINDING OF FACT

The Veteran's right hand palmer laceration, well-healed but 
with resulting damage to a distal branch of the ulnar nerve, 
innervating the small finger, leading to flexion contracture 
of the small finger, and numbness of the lateral distal palm 
and palmar small finger is the result of an injury in 
service.  


CONCLUSION OF LAW

The Veteran's right hand palmer laceration, well-healed but 
with resulting damage to a distal branch of the ulnar nerve, 
innervating the small finger, leading to flexion contracture 
of the small finger, and numbness of the lateral distal palm 
and palmar small finger was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Board is also satisfied as to substantial compliance with 
its August 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 


II.  Entitlement to Service Connection for a Right Hand 
Disability

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Concerning this, the 
report of the Veteran's December 2008 VA examination provides 
a diagnosis of right hand palmer laceration, well-healed but 
with resulting damage to a distal branch of the ulnar nerve, 
innervating the small finger, leading to flexion contracture 
of the small finger, and numbness of the lateral distal palm 
and palmar small finger.  Consequently, there is no disputing 
he has a right hand disability; rather, the determinative 
issue is whether it is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that his right hand 
disability is attributable to a tank accident during his 
period of active duty, from April 1954 to October 1959, in 
Germany that resulted in the palm of his right hand being 
cut, requiring suturing.  See, e.g., the transcription of the 
Veteran's reported medical history on the December 2008 VA 
examination report.  However, as a layman, the Veteran is not 
competent to opine on matters requiring medical knowledge, 
including as to the etiology of his claimed condition; the 
record must provide competent medical evidence of his 
disorder and its relationship to his military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); and see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Veteran asserts that he received treatment for this in-
service injury at the service department medical facility in 
Germany, where he was stationed.  See his May 2004 claim for 
benefits.

The Veteran's service treatment records (STRs) are incomplete 
-particularly, his STRs pertaining to his period of active 
duty are missing.  The record shows that the RO attempted to 
obtain the Veteran's missing STRs from the National Personnel 
Records Center (NPRC), a military records repository, but the 
NPRC responded that the records pertaining to the Veteran's 
period of active duty were unavailable and presumed destroyed 
in a 1973 fire at that facility.  

When, as here, the Veteran's STRs are lost or missing, VA has 
a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in 
developing his claim, and to explain the reasons and bases 
for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, missing STRs, alone, while indeed unfortunate, does 
not obviate the need for the Veteran to still have this 
medical nexus evidence supporting his claim by suggesting a 
correlation between his current right hand disability and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In other words, missing or incomplete STRs do not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

Although the Veteran's STRs from his period of active duty 
are missing, the record contains the May 1975 report of the 
Veteran's reserve enlistment examination.  The report of this 
examination silent as to any indication of any previous right 
hand injury or symptoms.  The medical history portion of this 
examination, upon asking whether or not the Veteran has had 
any of a list of itemized injuries, diseases, and illnesses, 
asks whether the Veteran has had any illness or injury other 
than those already noted.  The Veteran did not indicate any 
injury to his right hand, past or present.  Furthermore, the 
examination report of this examination does not contain any 
notation regarding any existing right hand injury.  So, 
arguably, this suggests that as of May 1975 -15 years after 
his October 1959 discharge from active duty, the Veteran had 
not experienced any injury to his right hand.

However, the Veteran submitted a February 2007 statement from 
P.C.S., stating that, while in service in Germany in 1956, he 
recalled going to shake the Veteran's hand, but the Veteran 
pulled back his right hand.  P.C.S. further provided that he 
saw that the Veteran's right hand was injured and bandaged 
and the Veteran indicated to him that he had injured his 
right hand in a tank.  Although laymen, such as the Veteran 
and P.C.S., are generally incompetent to opine as to matters 
requiring medical knowledge and training, they are capable of 
providing evidence of the Veteran's observable symptoms.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); and see Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  That is, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In this particular case at hand, arguably, the evidence is in 
relative equipoise.  That is, while the Veteran's May 1975 
reserve enlistment examination report suggests that the 
Veteran did not have an in-service right hand injury, as no 
such injury was reported as a matter of medical history or 
noted upon examination, his fellow servicemember's statement 
corroborates his assertion that he had a right hand injury 
while in service in Germany.  And the Board is mindful that 
such an occurrence would most likely have been documented in 
the Veteran's STRs -which are missing.

As previously mentioned, in December 2008, VA provided the 
Veteran an examination to assess the nature and etiology of 
his right hand disability.  The VA examiner, upon reviewing 
the Veteran's medical history and claims file, and conducting 
an objective clinical examination of the Veteran's right hand 
indicated that the current disability could result from the 
injury such as the Veteran reported.  Furthermore, the 
examiner opined that it was at least as likely as not that 
the Veteran's current right hand disability was attributable 
to his reported in-service injury -assuming the accuracy of 
the Veteran's report.  The doctor found that report plausible 
and the Board agrees that it is credible.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.  

In this case, the Board does not reject the Veteran's 
statements regarding his in-service right hand injury.  
Rather, the Board finds that, upon resolving all reasonable 
doubt in the Veteran's favor, the record supports his 
assertions regarding an occurrence of an in-service right 
hand injury.  And so, the fact that the VA examiner relied 
upon the Veteran's statements regarding his history does not 
decrease the probative value of his opinion because the 
Veteran's reported history is credible.

Inasmuch as there is equally probative medical and other 
evidence for and against the Veteran's claim, the Board finds 
that it is just as likely as not the Veteran's right hand 
disability is related to his military service -in 
particular, to an in-service right hand injury while he was 
stationed in Germany.  So service connection is warranted 
when all reasonable doubt is resolved in his favor.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  See, too, Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (the Board may not reject a favorable medical 
opinion based on its own unsubstantiated medical 
conclusions); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Prejean 
v. West, 13 Vet. 444, 448-499 (2000).  


ORDER

Service connection is granted for the Veteran's right hand 
palmer laceration, well-healed but with resulting damage to a 
distal branch of the ulnar nerve, innervating the small 
finger, leading to flexion contracture of the small finger, 
and numbness of the lateral distal palm and palmar small 
finger.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


